Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Claims
The claims 1-21 are allowed.  Specifically, the independent Claims 1  and 12 are allowed over the prior art. The dependent Claims are also allowed due to its dependencies to said independent Claim. 

Reasons for allowance
Regarding prior art, Claims 1  and 12. Though the prior arts search,
a) Van et al. (US2009/0292505) discloses the fault codes 156 which define the known vibration sources inside the machine, and the baseline specification database 158 of parameters, the baseline synthesizer 152 constructs a useful estimate of the machine's vibration signature. In particular, vibration amplitude floor values, vibration amplitude peaks at operating speed harmonics, and vibration amplitude peaks at forcing frequencies may be selectively read or computed from entries in the baseline specifications database 158.
b)Piety  et al. (us 5875420) disclose The operational condition of a machine is evaluated when the machine's vibration spectrum deviates from an acceptable state, where an acceptable state is defined by an alarm limit envelope. The amplitude of individual peaks within the machine's vibration spectrum is compared to the alarm limit envelope, and a deviation severity value characterizing the severity of the machine's deviation from an acceptable state is determined for each deviating peak. The deviation severity value represents the severity of deviation when at least one individual peak within the machine's vibration spectrum exceeds the alarm limit envelope.
c) Blum et al. (US 2006/0037177) disclose if the electrical frequency is slightly less than the line width frequency, the molecule changes its' frequencies substantially in rhythm with the frequency of the electric field (i.e., it entrains to the frequency of the electric field). This is shown in FIG. 60 which shows the Stark effect for OCS on the J=1.fwdarw.2 transition with applied electric fields at various frequencies. The letter "a" corresponds to the Stark effect with a static DC electric field; "b" corresponds to a broadening and blurring of the Stark frequencies with a 1 KHz electric field; and "c" corresponds to a normal Stark effect with an electric field of 1,200 KHz. As the electric field frequency approaches the KHz line width range, the Stark curves vary their frequencies with the electric field frequency and become broadened and somewhat blurred. When the electric field frequency moves up and beyond the line width range to about 1,200 KHz, the normal Stark type curves again become crisp and distinguishable. In many respects, the molecule cannot keep up with the rapid electrical field variation and simply averages the Stark effect. In all three cases, the cyclic splitting of the Stark frequencies is modulated with the electrical field frequency, or its' first harmonic (i.e., 2.times. the electrical field frequency)..
The prior arts fail (see PTO 892) and IDS to further teach or suggest a combination, specifically 
Claims 1 and 12: “a first segment of the multi-segment vibration frequency spectrum comprises determined frequency values below a lower limit of a mid-segment of the multi- segment vibration frequency spectrum, and wherein the lower limit of the mid-segment of the multi-segment vibration frequency spectrum is 1200 kHz.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-0328. The examiner can normally be reached M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M.K.I
Primary Examiner
Art Unit 2864



/MOHAMMAD K ISLAM/Primary Examiner, Art Unit 2864